Title: From Thomas Jefferson to Edward Bancroft, 2 March 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris March 2. 1789.

I have just received a letter of Jan. 31. from Admiral Paul Jones at Petersburgh, which charging me with the execution of  some commissions, and these requiring money, he tells me you will answer my draughts to the amount of 4. or 5000 livres on his account. Be so good as to inform me whether you will pay such draughts.
A Monsr. Foulloy, who has been connected with Deane, lately offered me for sale two volumes of Deane’s letter books and account books which he had taken instead of money which Deane owed him. I have purchased them on public account. He tells me Deane has still 6. or 8 vols. more, and being to return soon to London he will try to get them also in order to make us pay them high. You are sensible of the impropriety of letting such books get into hands which might make an unfriendly use of them. You are sensible of the immorality of an exminister’s selling his secrets for money, and consequently that there can be no immorality in tempting him with money to part with them so as that they may be restored to that government to whom they properly belong. Your former acquaintance with Deane may perhaps put it in your power to render our country the service of recovering those books. It would not do to propose it to him as for Congress. What other way would best bring it about, you know best. I suppose his distresses and his crapulous habits will not render him difficult on this head. On the supposition there are 6. or 8. volumes I think you might venture as far as fifty guineas, and proportionably for fewer. I will answer your draught to this amount and purpose, or you may retain it out of any monies you may propose to pay me for Admiral Jones. There is no time to lose in this negociation, as, should Foulloy arrive there before it is closed, he will spoil the bargain. If you should be able to recover these books, I would ask the favor of you to send them to me by the Diligence that I may carry them back with me to America. I make no apology for giving you this trouble. It is for our common country, and common interest. I am with sincere & great esteem & attachment Dear Sir Your most obedient humble servt.,

Th: Jefferson

